Title: From James Madison to William Jones, 11 October 1813
From: Madison, James
To: Jones, William


Dear SirMontpelier Ocr. 11. 1813
I find so great a deficiency in the applications & recommendations for Revenue offices, that I fear very inconvenient delays will be unavoidable. This will be the Case particularly in some of the more distant quarters; as in Louisiana under which head the Tableau is entirely blank. Can you suggest any fit person for collector there? There may be a resource in the sending a blank Commission to Govr. Claiborne; but considering the local divisions, and the sentiments of the Members in Congs. from that State it might not issue agreeably. I have at present the appts. for Massachusetts, more immediately under consideration, and request that you will suspend all the Commissions for that State, till you hear further from me.
The rider from Fredg. has disappointed us of the expected Mail from Washington this morning. The result of the crisis on lake Ontario therefore still occupies our hopes & anxieties. We were yesterday gratified by the letter from Harrison dated at Amherstburg.
From the change of temperature, I begin to think of the return I have to make to Washington; but have not fixed on the day for setting out. Accept my best respects & regards
James Madison

Be so good as to send a Comission of Collector of Norfolk to Mr. Newton, unless there be reason to doubt his disposition to accept it, or some other reason for delaying it.
